Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of September [•], 2019 (this “Agreement”), is by
and between Sandy Spring Bancorp, Inc., a Maryland corporation (“Parent”), and
the undersigned shareholder (the “Shareholder”) of Revere Bank, a
Maryland-chartered commercial bank (the “Company”). Capitalized terms used
herein and not defined shall have the meanings specified in the Merger Agreement
(as defined below).

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and Sandy Spring Bank (“Sandy Spring Bank”), are entering into an Agreement and
Plan of Merger (the “Merger Agreement”) pursuant to which, among other
transactions, the Company will merge with and into Sandy Spring Bank with Sandy
Spring Bank surviving such merger (the “Merger”) and, in connection therewith,
each share of the common stock, par value $5.00 per share, of the Company
(“Company Common Stock”) issued and outstanding immediately prior to the
Effective Time will, without any further action on the part of the holder
thereof, be automatically converted into the right to receive the Merger
Consideration as set forth in the Merger Agreement, subject to the terms and
conditions set forth therein;

WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of, has the sole right to dispose of and has the sole right to vote, the
number of shares of Company Common Stock set forth below the Shareholder’s
signature on the signature page hereto (such Company Common Stock, together with
any other capital stock of the Company acquired by the Shareholder after the
execution of this Agreement, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
of the Merger Agreement held or acquired by the Shareholder (whether acquired
heretofore or hereafter), being collectively referred to herein as the
“Shares”);

WHEREAS, obtaining the Requisite Company Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and

WHEREAS, as an inducement to Parent to enter into the Merger Agreement and incur
the obligations set forth therein, Parent has required that the Shareholder
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

Section 1. Agreement to Vote; Restrictions on Voting and Dispositions.

(a) Agreement to Vote Company Common Stock. The Shareholder hereby irrevocably
and unconditionally agrees that from the date hereof until the Expiration Time
(as defined below), at any meeting (whether annual or special and each adjourned
or postponed meeting) of the Company’s shareholders, however called, the
Shareholder will (x) appear at such meeting or otherwise cause all of the
Shareholder’s Shares to be counted as present thereat for purposes of
establishing a quorum and (y) vote or cause to be voted all of such



--------------------------------------------------------------------------------

Shares, (1) in favor of the approval of the Merger Agreement, the Merger and the
other transactions contemplated by the Merger Agreement, (2) against any
Acquisition Proposal, without regard to any recommendation to the shareholders
of the Company by the Board of Directors of the Company concerning such
Acquisition Proposal, and without regard to the terms of such Acquisition
Proposal, or other proposal made in opposition to or that is otherwise in
competition or inconsistent with the transactions contemplated by the Merger
Agreement, (3) against any agreement, amendment of any agreement (including the
Company’s articles of incorporation and bylaws), or any other action that is
intended or would reasonably be expected to prevent, impede, or interfere with,
delay, postpone, or discourage the transactions contemplated by the Merger
Agreement and (4) against any action, agreement, transaction or proposal that
would reasonably be expected to result in a breach of any representation,
warranty, covenant, agreement or other obligation of the Company in the Merger
Agreement.

(b) Restrictions on Transfers. The Shareholder hereby agrees that, from the date
hereof until the earlier of the receipt of the Requisite Company Vote or the
Expiration Time, the Shareholder shall not, and shall not enter into any
agreement, arrangement or understanding to, directly or indirectly, sell, offer
to sell, give, pledge, grant a security interest in, encumber, assign, grant any
option for the sale of or otherwise transfer or dispose of (each, a “Transfer”)
any Shares (i) other than in connection with bona fide estate planning purposes
to his or her affiliates or immediate family members; provided that as a
condition to such Transfer, such affiliate or immediate family member, as
applicable, shall be required to execute an agreement that is identical in form
and substance to this Agreement; provided, further, that the Shareholder shall
remain jointly and severally liable for the breaches by any of his or her
affiliates or immediate family members of the terms of such identical agreement,
(ii) except in connection with (A) the exercise of outstanding stock options in
order to pay the exercise price of such stock options or satisfy any withholding
taxes triggered by such exercise or (B) the withholding or sale of the minimum
number of shares necessary to satisfy withholding taxes triggered by the vesting
of outstanding restricted stock awards; or (iii) by will or operation of law, in
which case this Agreement shall bind the transferee. Any Transfer in violation
of this Section 1(b) shall be null and void. The Shareholder further agrees to
authorize and request the Company to notify the Company’s transfer agent that
there is a stop transfer order with respect to all of the Shares owned by the
Shareholder.

(c) Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement,
arrangement or understanding in contravention of the obligations of the
Shareholder under this Agreement with respect to any of the Shares.

(d) Acquired Shares. Any Shares or other voting securities of the Company with
respect to which beneficial ownership is acquired by the Shareholder or any of
his or her affiliates, including, without limitation, by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such Shares or upon exercise or
conversion of any securities of the Company, if any, after the date hereof shall
automatically become subject to the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

(e) No Inconsistent Agreements. The Shareholder hereby agrees that he or she
shall not enter into any agreement, arrangement or understanding with any person
prior to the termination of this Agreement, directly or indirectly, to vote,
grant a proxy or power of attorney or give instructions with respect to the
voting of the Shareholder’s Shares in any manner which is inconsistent with this
Agreement.

Section 2. Representations, Warranties and Covenants of the Shareholder.

(a) Representations and Warranties. The Shareholder represents and warrants to
Parent as follows:

(i) Capacity; Consents. The Shareholder is an individual and has all requisite
capacity, power and authority to enter into and perform his or her obligations
under this Agreement. No filing with, and no permit, authorization, consent or
approval of, a Governmental Entity is necessary on the part of the Shareholder
for the execution, delivery and performance of this Agreement by the Shareholder
or the consummation by the Shareholder of the transactions contemplated hereby.

(ii) Due Execution. This Agreement has been duly executed and delivered by the
Shareholder.

(iii) Binding Agreement. Assuming the due authorization, execution and delivery
of this Agreement by Parent, this Agreement constitutes the valid and binding
agreement of the Shareholder, enforceable against the Shareholder in accordance
with its terms (except in all cases as such enforceability may be limited by the
Enforceability Exceptions).

(iv) Non-Contravention. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his or her
obligations hereunder and the consummation by the Shareholder of the
transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder or his or her property or
assets is bound, or any statute, rule or regulation to which the Shareholder or
his or her property or assets is subject. Except as contemplated by this
Agreement, neither the Shareholder nor any of his or her affiliates (1) has
entered into any voting agreement or voting trust with respect to any Shares or
entered into any other contract relating to the voting, transfer or disposition
of the Shares or (2) has appointed or granted a proxy or power of attorney with
respect to any Shares.

(v) Ownership of Shares. Except for restrictions in favor of Parent pursuant to
this Agreement, the Shareholder owns, beneficially and of record, all of the
Shareholder’s Shares free and clear of any proxy or voting restriction, and has
sole voting power and sole power of disposition with respect to such Shares with
no restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shareholder’s Shares. As of the
date hereof, the number of the Shareholder’s Shares is set forth below the
Shareholder’s signature on the signature page hereto.

 

3



--------------------------------------------------------------------------------

(vi) Legal Actions. There is no action, suit, investigation, complaint or other
proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other person or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by Parent
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

(b) Covenants. From the date hereof until the Expiration Time:

(i) The Shareholder agrees not to take any action that would make any
representation or warranty of the Shareholder contained herein untrue or
incorrect or have the effect of preventing, impeding, delaying, interfering with
or adversely affecting the performance by the Shareholder of his or her
obligations under this Agreement.

(ii) The Shareholder hereby agrees to promptly notify Parent of the number of
shares of Company Common Stock acquired by the Shareholder, if any, after the
date hereof. Any such shares shall be subject to the terms of this Agreement as
though owned by the Shareholder on the date hereof and shall be deemed “Shares”
for all purposes hereof.

(iii) The Shareholder hereby authorizes Parent and the Company to publish and
disclose in any announcement or disclosure required by applicable law and any
proxy statement or prospectus filed in connection with the transactions
contemplated by the Merger Agreement the Shareholder’s identity and ownership of
the Shares and the nature of the Shareholder’s obligation under this Agreement.

Section 3. Further Assurances. From time to time, at the request of Parent and
without further consideration, the Shareholder shall execute and deliver such
additional documents and take all such further action as may be necessary to
consummate and make effective the transactions contemplated by this Agreement.

Section 4. Termination. Other than this Section 4 and Section 5, which shall
survive any termination of this Agreement, this Agreement will terminate upon
the earlier of (a) the Effective Time and (b) the date of termination of the
Merger Agreement in accordance with its terms (the “Expiration Time”); provided
that no such termination shall relieve any party hereto from any liability for
any breach of this Agreement occurring prior to such termination.

Section 5. Miscellaneous.

(a) Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.

 

4



--------------------------------------------------------------------------------

(b) Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by email or facsimile transmission (provided that any notice
received by facsimile transmission or otherwise at the addressee’s location on
any business day after 5:00 p.m. (addressee’s local time) shall be deemed to
have been received at 9:00 a.m. (addressee’s local time) on the next business
day), by reliable overnight delivery service (with proof of service), hand
delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:

(i) If to Parent, to:

Sandy Spring Bancorp, Inc.

17801 Georgia Avenue

Olney, MD 20832

Attention: Aaron M. Kaslow

                 Executive Vice President and General Counsel

Email: akaslow@sandyspringbank.com

with a copy (which shall not constitute notice) to:

Kilpatrick Townsend & Stockton LLP

607 14th Street NW

Washington, DC 20005

Attention: Edward G. Olifer

Email: eolifer@kilpatricktownsend.com

(ii) If to the Shareholder, to the address of the Shareholder set forth below
the Shareholder’s signature on the signature pages hereto.

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.

(d) Successors and Assigns. No party hereto may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other party hereto, except Parent may, without the consent of the
Shareholder, assign any of Parent’s rights and delegate any of Parent’s
obligations under this Agreement to any affiliate of Parent. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. Notwithstanding any Transfer of shares of Company Common Stock
consistent with this Agreement, the transferor shall remain liable for the
performance of all obligations of transferor under this Agreement.

(e) Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person, other than the parties to this
Agreement and their respective successors and permitted assigns, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

(f) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, “group” (as such term is used in
Section 13(d) of the Exchange Act), joint venture or any like relationship
between the parties hereto.

 

5



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding among the parties hereto relating to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

(i) Specific Performance; Remedies Cumulative. The parties hereto acknowledge
that money damages are not an adequate remedy for breaches of this Agreement,
that any breach of this Agreement would cause irreparable harm to the
non-breaching party and that any party, in addition to any other rights and
remedies which the parties may have hereunder or at law or in equity, may, in
its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any such right, power or remedy by any party shall not preclude the
simultaneous or later exercise of any other such rights, powers or remedies by
such party.

(j) No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

(k) Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Maryland, without regard to any applicable conflicts of law principles.

(l) Submission to Jurisdiction. The parties hereto agree that any suit, action
or proceeding brought by either party to enforce any provision of, or based on
any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of Maryland. Each of the parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding.

 

6



--------------------------------------------------------------------------------

Each party hereto irrevocably waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.

(m) Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION, DIRECTLY OR INDIRECTLY,
ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER AND (C) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

(n) Drafting and Representation. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. No provision of this Agreement
will be interpreted for or against any party because that party or its legal
representative drafted the provision.

(o) Name, Captions, Gender. Section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.

(p) Counterparts. This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies each signed by
less than all, but together signed by all, the parties hereto.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

SANDY SPRING BANCORP, INC. By:       Name: Daniel J. Schrider   Title: President
and Chief Executive Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

SHAREHOLDER

 

Signature   Print name

 

Number of shares of Company Common Stock:   Address:        

[Signature Page to Voting Agreement]